Citation Nr: 0012269	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1962.  The veteran had additional service in the Oklahoma 
National Guard.  This matter arises before the Board of 
Veterans' Appeals (Board) from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Albuquerque, New 
Mexico, Regional Office (RO) which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, claimed as PTSD, has been developed.

2.  The veteran did not engage in combat with the enemy.

3.  There are no verified stressors to support a diagnosis of 
PTSD related to the veteran's military service.

4.  A psychiatric disorder, to include PTSD, is not of 
service origin.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§  3.303, 04(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to his claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, initially, the 
veteran must meet his obligation of submitting evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To establish a 
well-grounded PTSD claim, the veteran must submit medical 
evidence of a current disability, lay evidence of an in 
service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet. App. 128 (1997). 

For purposes of determining whether a claim is well grounded, 
the evidence submitted is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
veteran has asserted combat-related stressors occurring 
during his service in Vietnam, and medical professionals have 
diagnosed him with PTSD.  Presuming this evidence to be 
credible as required for well-groundedness purposes, the 
Board finds that the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  The 
Board is also satisfied that all available pertinent evidence 
is on file and the statutory duty to assist the veteran has 
been met in the development of facts pertinent to his claim 
has been satisfied.  See 38 U.S.C.A. § 5107(a)

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 

The Vietnam Era extends from February 1961 to May 1975.  
38 U.S.C.A. § 101 (West 19991).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran is found to have served 
in a combat situation, stressors related to that combat 
experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen, supra; 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999). 

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Section 1154(b), however, does not require the acceptance of 
a veteran's assertion that he was engaged in combat with the 
enemy.  A determination as to whether the veteran was engaged 
in combat with the enemy must be made by the Board and 
adequately supported with reasons and bases.  See Cohen, 
supra. 

The service medical records reflect no complaint or finding 
relative to a psychiatric disorder.  The veteran's DD 214 
shows that he served in the Air Force as a jet engine 
mechanic.  He had no foreign service.  It was reported that 
he had 322 days of lost time.  Ther is no indication of 
awards, citations, or medials indicative of combat.  The 
veteran's service personnel records were apparently destroyed 
at a fire at the National Personnel Center.  In cases where 
the records are unavailable through no fault of the veteran, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).

In July 1992 the veteran was evaluated at a VA medical 
facility. At that time he reported flashbacks, 
hypervigilance, depression, anger, and fear of loosing 
control.  He reported treatment for depression in 1965 and 
1966.  He stated that he joined the Air Force in 1958 and was 
trained as a jet mechanic.  He volunteered to go TDY to 
Vietnam three times.  He was attached to a Marine unit and 
trained ARVN soldiers.  He was at Da Nang.  He was involved 
in numerous operations and engaged in firefights with the 
enemy sustaining many casualties.  He identified Captain 
Setkowski as killed in action.  He returned from Vietnam in 
June 1962.  The impression was post-traumatic stress disorder 
(PTSD).  He was unable to recall Marine units to which he 
wads assigned.  

The veteran received treatment at a VA outpatient clinic 
during 1992 and 1993 for several problems, including PTSD.  
In June 1993 he indicated that he entered Vietnam in January 
1960.  In his February 1994 substantive appeal the veteran 
indicated that he had his military records stolen in 1982.  
He states that he was assigned to the 4505th C. A. M. Sqd. at 
Langely Air Force Base.  He reported that his unit was flew 
to the Azores and that the plane he was supposed to be in 
crashed.  He had nightmares about the incident.

In April 1998, the RO requested the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) to verify the 
previously stated stressors.  In February 1999 USASCRUR 
informed the RO that they were unable to verify any if the 
veteran's stressors.  It was stated that the available 
causality file did not list a Captain Setkowski.  USASCRUR 
indicated that additional information from the veteran was 
needed.  In March 1999 the RO sent the veteran a copy of the 
response from USASCRUR and requested additional information.  
No response was received from the veteran.

To summarize, the service medical records reflect no 
complaint or finding pertaining to a psychiatric disorder.  
The first post service clinical evidence of a psychiatric 
disorder was in the 1990s, many years after his veteran's 
release from active duty.  The personnel records have not 
been furnished by the appropriate service department.  
However, the veteran's DD214 contains no indication that the 
veteran received an award or citation which is indicative of 
combat.  Additionally, it was reported that during his four 
years of service there was no foreign duty.  Furthermore, 
USASCRUR, based on the available information was unable to 
verify the reported combat and non-combat stressors.  
USASCRUR was unable to confirm the death of Captain 
Setkowski.  The Board finds that the preponderance of the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy and the veteran is not entitled to 
the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Because the evidence does not establish that the 
veteran engaged in combat, the Board is not required to 
accept the veteran's statements regarding his claimed 
stressors and the veteran must submit credible evidence that 
corroborates the in-service stressors.  See Cohen, supra.  In 
this regard there is no other credible evidence of record 
which corroborates the inservice stressors.  

Regarding the veteran's non-combat related stressors, the 
Court requires corroboration before they can be accepted as 
having actually occurred.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996): See Cohen, supra.  USASCRUR has been unable 
to verify the non-combat stressors.  The veteran has no 
submitted any credible evidence, other than his own 
statements, which corroborates the claimed non-combat 
stressors.  Additionally, there is no competent medical 
evidence of record showing the presence of an acquired 
psychiatric disorder which is related to military service.

In light of the above, the Board finds the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

